Citation Nr: 0908643	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-23 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a skin disorder of the 
feet and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1994 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.

After reopening the new and material evidence issue as 
discussed below, the Board is remanding the underlying 
service connection issue to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.


FINDINGS OF FACT

1.  The RO last denied service connection for a skin disorder 
of the feet in a September 2002 rating decision.  Although 
notified of the denial, the Veteran did not initiate an 
appeal for the decision.  

2.  Evidence received since the final September 2002 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the skin disorder of the feet 
claim.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision is final with respect 
to the skin disorder of the feet.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2008).

2.  New and material evidence has been submitted since the 
last prior, final denial of the skin disorder of the feet 
claim in September 2002.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Because the Board is granting the Veteran's petition to 
reopen his skin disorder claim, and directing further 
development on remand, there is no need to discuss at this 
time whether VA has complied with its duties to notify and 
assist.  If still necessary, the Board will make this 
preliminary determination once the additional remand 
development is completed, before readjudicating his service 
connection claim on the underlying merits.

New and Material Evidence to Reopen the Claim

The RO originally denied service connection for a skin 
disorder of the feet (skin disorder) in June 1997 and 
September 2002 rating decisions.  The RO notified the Veteran 
of these decisions in June 1997 and October 2002 and apprised 
him of his procedural and appellate rights, but he did not 
initiate an appeal.  Therefore, the June 1997 and September 
2002 decisions are final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2008).  

The RO has determined that there was no new and material 
evidence to reopen his skin disorder claim.  But, in an 
appeal, the Board has jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claim for service connection for a skin disorder before 
proceeding to the merits on appeal.  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  

In the final September 2002 rating decision, the RO denied 
service connection for a skin disorder of the feet for the 
following three reasons:  there was no current evidence of a 
skin disorder, no evidence of an in-service incident, and no 
connection between any skin disorder and the Veteran's 
military service.  

The Veteran filed his petition to reopen the skin disorder 
claim in October 2005.  Therefore, the amended regulation for 
new and material evidence applies.  See 66 Fed. Reg. at 
45,620 (indicating to apply the revised version of 
38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001).
 
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of VA] to consider the patently 
incredible to be credible").

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the final September 2002 rating decision.  Specifically, VA 
medical treatment records from both September 2004 and 
October 2005 clearly indicate that the Veteran suffers from a 
skin disorder of the feet.  Thus, presuming the credibility 
of the evidence, these evaluations present evidence that the 
Veteran currently suffers from a skin disorder.  Therefore, 
this evidence relates to an unestablished fact necessary to 
substantiate his claim of a skin disorder of the feet and 
raises a reasonable possibility of substantiating his claim; 
that is to say, this evidence is new and material and this 
claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


ORDER

As new and material evidence has been received, the claim for 
service connection for a skin disorder of the feet is 
reopened.  To this extent, the appeal is granted


REMAND

As to the issue of service connection for a skin disorder of 
the feet, the Board finds that additional development of the 
evidence is required.

First, the RO must undertake further efforts to determine if 
there are missing service treatment records (STRs) from the 
USS Gettysburg identified by the Veteran - specifically, he 
states he received treatment for a skin disorder to the feet 
from 1995 to 1997 aboard the USS Gettysburg.  See October 
2002 notice of disagreement; July 2006 substantive appeal.  
In this regard, VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  
VA is required to obtain the Veteran's STRs or other relevant 
service records held or maintained by a government entity.  
38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records 
from a Federal department or agency, the efforts to obtain 
these records must continue until they are obtained unless it 
is reasonably certain they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) (2008).  In 
addition, when STRs are lost or missing, the United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
has a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
Veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  This standard for VA 
is very high.

Review of the claims file reveals the RO obtained the 
Veteran's STRs, which include treatment records from the USS 
Gettysburg.  But given the obvious relevance of any missing 
STR records from the USS Gettysburg in adjudication of the 
claim at issue, the Board finds it necessary to remand the 
claim to ensure that all proper avenues for securing these 
records have been pursued and to afford the Veteran every 
benefit of assistance from VA.  Therefore, the RO should 
contact the  National Personnel Records Center (NPRC) to 
determine if there are any missing STRs, and then make a 
Formal Finding of Unavailability if no additional STRs are 
secured.     

Second, the RO should issue a supplemental statement of the 
case (SSOC) addressing on a de novo basis the underlying 
service connection issue.  The RO previously determined that 
no new and material evidence was submitted.  As such, it did 
not reopen the claim and did not adjudicate the underlying 
service connection issue on the merits.  However, as 
discussed above, the Board is reopening the skin disorder 
claim based on a finding that new and material evidence has 
been submitted.  Although it has reopened the claim, the 
Board may not adjudicate the service connection issue on the 
merits until the RO addresses the issue.  The RO must also 
provide the Veteran with the relevant law and regulations for 
service connection.  Therefore, in order to protect the 
Veteran's due process rights, a remand is required so that 
the RO may issue an SSOC that addresses de novo the service 
connection claim on the merits.  See 38 C.F.R. §§ 19.29, 
19.31 (2008).   
    
Accordingly, this claim is REMANDED for the following action:

1.	Contact the NPRC and attempt to 
ascertain whether there are any missing 
STRs from the USS Gettysburg revealing 
treatment for a skin condition to the 
feet.  All attempts to secure these 
STRs must be documented in the claims 
file.  If these records are unavailable 
or simply do not exist, 
or further attempts to obtain them 
would be futile, a negative reply to 
this effect is required.  Please issue 
a Formal Finding of Unavailability if 
no additional STRs are secured.    

2.	Then adjudicate on a de novo basis the 
claim of service connection for a skin 
disorder to the feet.  If the claim is 
not granted to the Veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  This 
SSOC should include a summary of the 
pertinent evidence for the service 
connection claim, a citation to the 
pertinent laws and regulations 
governing service connection, and a 
summary of the reasons and bases for 
the RO's decision.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


